NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
RI CHARD L. SHAFFER,
Claima,nt-Appellant,
V.
ERIC K. SKINSEKI, SECRETARY OF VETERANS
AFFAIRS, _
1 Respondent-Appellee.
2012-7052
Appea1 from the United States C0urt of Appea1s for
Veterans Claims in case n0. 10-CV-0758, Judge R0bert N.
Davis.
ON MOTION
PER CURIA1v1.
0 R D E R
Richard L. Shaff`er submits a "m0ti0n to c0mpel.”
_ Shaffer argues that the Secretary has failed to provide
him with relevant case files T0 the extent that Shaffer is
arguing the merits of his appea1, those arguments belong
in his brief

SHAFFER V. SI-IlNSEKl
According1y,
IT ls ORDERED THAT:
The motion to compel
APR 30 2012
Date
cc: Richard L. Shaffer
J. Hunter Bennett Es
si9
2
is denied.
FOR THE CoURT
/s/ J an Horba1y
J an Horba1y
C1erk 1
q» FlLED
u.s. count oF APr-EALs ma
n+eFEnEnA1clacu1r
APR 302U1Z
JAN HOFlBALY
. CLEBK